Title: [Diary entry: 25 April 1788]
From: Washington, George
To: 

Friday 25th. Thermometer at 56 in the Morning 70 at Noon and 66 at Night. Early in the morning the Wind was at No. Et. and cloudy—it afterwards shifted to the So. Et. but there was very little of it all day—Cloudy & Sun shine alternately—warm & growing. In the afternoon Rain. Rid to all the Plantations. At the Ferry the same work was going forward as yesterday. But few fish caught this Morning. Began yesterday to mould Bricks. At Frenchs, the Plows this Morng. began to cross the grd. that had been broke up in the lower meadow. The drag harrow followed the Plows, and the Women (after they had spread the Dung there) followed the harrow, in order to knock the clods to pieces & remove the grass, to fit it for Oats—Clover, & orchard grass. At Dogue run 1 Plow was laying off, & the Roller going over the oats; which were 3 or 4 Inches high. The Women were chopping, & preparing the lower end of the Meadow (West side) for Flax seed, & grass Seeds. The first sown Flax seed at this place was appearing above grd. as was the Clover & Timothy seeds.  At Muddy hole, planted all the Jerusalem Artichokes, that were preserved (not more than 3 pecks in field No. 3 by the gate. By these Irish Potatoes (red kind) in 4 feet rows & 10 Inches apart in the rows were also planting; and adjoining to these again, began, on the ground that was harrowed yesterday, to sow Buck Wheat at the rate (if directions was attended to) of ½ a bushel to the Acre. The Potatoes were planted, or dropped in the Rows which had been laid off for them, & a furrow turned on them. The ground which had been sown with Barley & Row grass, and which on acct. of the Rain which fell before the latter could be covered & went unharrowed, was forced to be bushed in to day, the Barley being sprouted. In the Neck, the Plows were breaking up No. 9 and the Women heaping dung at the Farm yard & removg. Rails. A Mr. Rinaldo Johnston dined here yesterday & went away after it.